Exhibit 10.15
GENERAL MILLS, INC.
2005 DEFERRED COMPENSATION PLAN

1.   PURPOSE OF PLAN

General Mills, Inc. (the “Company”) originally established the General Mills,
Inc. Deferred Compensation Plan for a select group of the key management and
highly compensated employees of the Company and its affiliates as a means of
deferring a portion of income from current taxation while accumulating resources
for future investments or retirement. Under the Deferred Compensation Plan,
Participants could defer cash incentives, General Mills, Inc. common stock
(“Common Stock”) issued under the Company’s stock option plans, and restricted
stock and restricted stock units issued under the Company’s various stock plans
granting restricted stock.
The General Mills, Inc. Deferred Compensation Plan is hereby amended and
restated effective January 1, 2005, as the “General Mills, Inc. 2005 Deferred
Compensation Plan” (the “Plan”), with respect to deferrals made or deferrals
that are earned or vested after 2004. The Plan’s purpose is to continue to
permit eligible employees to defer receipt of certain compensation pursuant to
the terms and provisions set forth below.
As of January 1, 2005, all deferrals earned and vested (within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations thereunder) prior to 2005 under the Deferred Compensation Plan will
be governed by the “General Mills, Inc. Deferred Compensation Plan
(Grandfathered)”.
This Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

2.   DEFINITIONS

Wherever used in this Plan, the following terms have the meanings set forth
below:
“Board” means the Board of Directors of the Company.
“Change of Control” has the meaning set forth in Section 13.

1



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means Company common stock.
“Company” means General Mills, Inc.
“Deferred Cash Account” has the meaning set forth in Section 6.
“Deferred Stock Unit Account” has the meaning set forth in Section 8(i).
“Election Form” means a written form provided by the Company pursuant to which a
Participant may elect to defer his or her cash incentive compensation, receipt
of shares of Common Stock attributable to grants of restricted stock or
restricted stock units and/or dividend equivalents, as well as electing the form
and timing of distributions with respect to such deferrals.
“Key Employee” means a Participant treated as a “specified employee” as of his
or her Separation from Service under Code section 409A(a)(2)(B)(i); i.e., a key
employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.
“Minor Amendment Committee” has the meaning set forth in Section 4(i).
“Participant” has the meaning set forth in Section 3.
“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A; provided, however, for
purposes of this determination, a reasonably anticipated permanent reduction in
the level of bona fide services to less than 21% of the average level of bona
fide services provided in the immediately preceding 36 months shall be deemed to
be a Separation from Service.

3.   ELIGIBILITY

An individual is a Participant in the Plan if, on or after January 1, 2005, such
individual (i) is a Participant in the Executive Incentive Plan, as it may be
amended from time to time, (ii) has been selected by management to participate
in “Compensation Plus,” or (iii) has an individual agreement, approved by the
Minor Amendment Committee, which provides for participation in this Plan, and
has elected to defer compensation or receipt of Common Stock pursuant to the
provisions of any of these programs or the agreement. Former employees of the
Company who have retired from the Company may also participate if they would
have been eligible to participate at the time they retired from the Company.
Notwithstanding the foregoing, the Minor Amendment Committee may exclude

2



--------------------------------------------------------------------------------



 



from participation employees or groups of employees of the Company who would
otherwise be eligible under this Plan.

4.   PLAN ADMINISTRATION

  (i)   Minor Amendment Committee. Except as provided below, this Plan shall be
administered by the Minor Amendment Committee (the “Minor Amendment Committee”),
which shall act by affirmative vote of a majority of its members. The Minor
Amendment Committee shall appoint a secretary who may be but need not be one of
its own members. The secretary shall keep complete records of the administration
of the Plan. The Minor Amendment Committee may authorize each and any one of its
members to perform routine acts and to sign documents on its behalf. To the
extent necessary to maintain any exemption under Rule 16b-3 or any successor
rule (“Rule 16b-3”) under the Securities Exchange Act of 1934 as to certain
officers of the Company, the Compensation Committee of the Board shall
administer certain portions of this Plan.     (ii)   Plan Administration.
Administration of the Plan shall consist of interpreting and carrying out the
provisions of the Plan. The Minor Amendment Committee shall have the full
authority and discretion to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan and decide or resolve
any and all questions, including interpretations of this Plan, as may arise in
connection with this Plan. Any such action taken by the Minor Amendment
Committee shall be final and conclusive on any party. To the extent the Minor
Amendment Committee has been granted discretionary authority under the Plan, the
Minor Amendment Committee’s prior exercise of such authority shall not obligate
it to exercise its authority in a like fashion thereafter. The Minor Amendment
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Minor Amendment Committee may, from time to time,
employ agents and delegate to such agents, including employees of the Company,
such administrative or other duties as it sees fit.     (iii)   Claims
Procedure.

  (a)   Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Vice President, Compensation and Benefits at such address as may be
specified from time to time. Claimants will be notified in writing of approved
claims, which will be processed as claimed. A claim is considered approved only
if its approval is communicated in writing to a claimant.

3



--------------------------------------------------------------------------------



 



  (b)   Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Vice President, Compensation and Benefits. If special
circumstances (such as for a hearing) require a longer period, the claimant will
be notified in writing, prior to the expiration of the 90-day period, of the
reasons for an extension of time; provided, however, that no extensions will be
permitted beyond 90 days after the expiration of the initial 90-day period.    
(c)   Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Vice President, Compensation and Benefits and will clearly set
forth:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the procedure for
review of the denied or partially denied claim set forth below, including the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

  (d)   Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Minor Amendment Committee for a full and fair review of
the denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

4



--------------------------------------------------------------------------------



 



      If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

  (e)   Decision Upon Review. The Minor Amendment Committee will provide a
prompt written decision on review. If the claim is denied on review, the
decision shall set forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

  (f)   Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of

5



--------------------------------------------------------------------------------



 



      whether the denial was an abuse of discretion based on the evidence and
theories the claimant presented during the claims procedure.

  (g)   Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than six months
following a final decision on the claim for benefits by the Minor Amendment
Committee. The six months limitation on suits for benefits will apply in any
forum where a claimant initiates such suit or legal action.

5.   DEFERRAL AND PAYMENT OF COMPENSATION

  (i)   Cash Incentive Deferral Election. In order to elect to defer cash
incentive compensation earned during a calendar year, a Participant shall file
an irrevocable Election Form before the beginning of such calendar year.
Notwithstanding the foregoing, (1) if the Company determines that a cash
incentive compensation award qualifies as “performance-based compensation” under
Code section 409A, a Participant may elect to defer a portion of the cash
incentive compensation award by filing an irrevocable Election Form at such
later time up until the date six months before the end of the performance period
as permitted by the Company, and (2) in the first year in which an employee
becomes eligible to participate in the Plan, an irrevocable deferral election on
a cash incentive compensation award may be made with respect to services to be
performed subsequent to the election within 30 days after the date the employee
becomes eligible to participate in the Plan to the extent permitted under Code
section 409A.

A Participant’s cash incentive compensation award deferral election may apply
to:

  (a)   100% of the cash incentive compensation award,     (b)   any amount in
excess of a specified dollar amount of the cash incentive compensation award,  
  (c)   any amount up to a specified dollar amount of the cash incentive
compensation award, or     (d)   a specified percentage (in whole numbers) of
the cash incentive compensation award.

For purposes of this Plan, the term “cash incentive compensation” shall be
deemed to include all amounts of cash compensation, whether or not otherwise
classified as incentive compensation, as permitted to be deferred under this
Plan by the Minor Amendment Committee.

6



--------------------------------------------------------------------------------



 



  (ii)   Restricted Stock/Restricted Stock Unit Deferral Election. A Participant
can elect to defer receipt of shares of Common Stock (or cash, if applicable)
attributable to grants of restricted stock or restricted stock units under the
Company’s restricted stock plan(s) by completing and submitting to the Company
an irrevocable Election Form. A Participant may not revoke such an election
after it is received by the Company. In order to elect to defer receipt of
shares of Common Stock (or cash, if applicable) attributable to grants of
restricted stock or restricted stock units, a Participant shall file an
irrevocable Election Form before the beginning of the calendar year in which the
grant occurs. Notwithstanding the foregoing, (1) if the Company determines that
a grant of restricted stock or restricted stock units qualifies as
“performance-based compensation” under Code section 409A, a Participant may
elect to defer receipt of a portion of the shares of Common Stock (or cash, if
applicable) attributable to such grants by filing an irrevocable Election Form
at such later time up until the date six months before the end of the
performance period which triggers the grant, as permitted by the Company, and
(2) in the year in which an employee first becomes eligible to participate in
this Plan, an irrevocable deferral election may be made with respect to grants
of restricted stock or restricted stock units with respect to services to be
performed subsequent to the election. Such election must be made within 30 days
after the date the employee first becomes eligible to participate in the Plan to
the extent permitted under Code section 409A.     (iii)   Distribution of
Deferred Cash Incentive and Common Stock.

  (a)   Cash incentive compensation that is deferred under this Plan, plus any
earnings thereon, shall be paid in cash. Stock Units shall be paid in shares of
Common Stock unless the terms of the award provided for cash settlement, in
which case such Stock Units, plus any earnings thereon, shall be paid in cash.  
  (b)   At the time a Participant files his or her Election Form, he or she must
select (i) whether to receive his or her distribution of amounts deferred under
the Election Form upon a Separation from Service or upon a specified
distribution date, and (ii) a form of distribution (in a single lump-sum payment
or in substantially equal annual installments for a period not to exceed ten
(10) years for such amounts). Notwithstanding any other provision of the Plan,
Participants must elect a specified distribution date after December 1, 2005.

  (1)   If a Participant elects distribution upon a Separation from Service,
such distribution shall be made (or commence) as soon as practicable following
his or her Separation from Service; provided, however, that such distribution
shall be made no later than 90 days following such Separation from Service.

7



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, distributions may not be made to a Key
Employee upon a Separation from Service before the date which is six months
after the date of the Key Employee’s Separation from Service (or, if earlier,
the date of death of the Key Employee). If a Participant’s distribution is
delayed under this provision, the distribution shall be made paid on the first
day of the seventh month following the Participant’s Separation from Service
(or, if earlier, the first day of the month after the Participant’s death).

  (2)   If a Participant elects a distribution upon a specified distribution
date, the specified distribution date may be any date that is at least one year
following: (1) in the case of cash incentive compensation, the date the cash
incentive would otherwise be payable; and (2) in the case of deferrals related
to restricted stock or restricted stock units, the date such restricted stock or
restricted stock units are otherwise vested under the terms of the Company’s
various stock plans granting restricted stock, as they may be amended from time
to time. Notwithstanding the immediately preceding, in all cases, the specified
distribution date must be no later than the date the Participant attains age 70.

  (c)   Common Stock issuable under a single restricted stock or restricted
stock unit grant shall have the same distribution date and form of distribution.
    (d)   Notwithstanding the above, the following provisions shall apply:

  (1)   Changes in Time or Form of Distribution. A Participant shall be
permitted to change the time or form of a distribution for a deferred amount,
but each such election shall be effective only if the following conditions are
satisfied:

  (A)   The election may not take effect until at least twelve (12) months after
the date on which the election is made;     (B)   A distribution may not be made
earlier than at least five (5) years from the date the distribution would have
otherwise been made;     (C)   In the case of an election to change the time or
form of a distribution made pursuant to a specified date, the election must be
made at least twelve (12) months before the date the distribution is scheduled
to be paid; and

8



--------------------------------------------------------------------------------



 



  (D)   An election under this Section will not be effective if it results in a
specified distribution date beyond the Participant’s 70th birthday and no new
election may be made under this Section after the Participant’s 65th birthday.

For purposes of elections made under this Section, installment distributions
shall be treated as a single distribution.

  (2)   Effect of Taxation. If a portion of the Participant’s Deferred Cash
Account or Deferred Stock Unit Account is includible in income under Code
section 409A, such portion shall be distributed immediately to the Participant.
    (3)   Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Minor Amendment Committee’s
reasonable anticipation of one or more of the following events:

  (A)   The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or     (B)   The making of the payment
would violate Federal securities laws or other applicable law;

provided, that any payment delayed pursuant to this Section shall be paid in
accordance with Code section 409A.

  (e)   At the time elected by the Participant for distribution of Common Stock
attributable to allocations under the Participant’s Deferred Stock Unit Account,
the Company shall issue to the Participant, within three (3) days of the date of
distribution, shares of Common Stock equal to the number of Stock Units credited
to the Deferred Stock Unit Account.

  (iv)   Rabbi Trust. The Company has established a Supplemental Benefits Trust
with Wells Fargo Bank Minnesota, N.A. as Trustee to hold assets of the Company
under certain circumstances as a reserve for the discharge of the Company’s
obligations as to deferred compensation under the Plan and certain other plans
of deferred compensation of the Company. In the event of a “Change of Control”
(as defined in Section 13 below), the Company shall be obligated to immediately
contribute such amounts to the Trust as may be necessary to fully fund all cash
benefits payable under the Plan. Any Participant in the Plan shall have the
right to demand and secure specific performance of this provision. All assets
held in the Trust remain subject only to the claims of the Company’s general
creditors

9



--------------------------------------------------------------------------------



 



      whose claims against the Company are not satisfied because of the
Company’s bankruptcy or insolvency (as those terms are defined in the Trust
Agreement). No Participant has any preferred claim on, or beneficial ownership
interest in, any assets of the Trust before the assets are paid to the
Participant and all rights created under the Trust, as under the Plan, are
unsecured contractual claims of the Participant against the Company.

  (v)   Common Stock Distribution; Change of Control. In the event of a Change
of Control Event, shares of Common Stock and cash attributable to Stock Units
and dividend equivalents credited to each Participant’s Deferred Stock Unit
Account shall be immediately distributed to the Participant. For purposes of
this Section 5(v), a Change of Control Event means a Change of Control (as
defined in Section 13) that is also an event described in IRS regulations or
other guidance under Code section 409A(a)(2)(A)(v).

6.   DEFERRED CASH ACCOUNTS AND INVESTMENT RETURNS ON AMOUNTS IN DEFERRED
ACCOUNTS

A deferred cash incentive compensation account (“Deferred Cash Account”) will be
established on behalf of each Participant electing to defer cash incentive
compensation under Section 5(i) above, and the amount of deferred cash incentive
compensation will be credited to each Participant’s Deferred Cash Account as of
the first of the month coincident with or next following the month in which the
cash incentive compensation would otherwise be payable. Each Participant’s
Deferred Cash Account will be credited monthly with a “rate of return” on the
total deferred cash incentive amount accruing as of the first of the month
coincident with or next following the date deferred cash incentive compensation
is credited to the Participant’s Deferred Cash Account. Such “rate of return”
shall be based upon the actual investment performance of 401(k) Savings Plan
funds or portfolios established under a qualified benefit plan maintained by the
Company which the Minor Amendment Committee may establish as an available rate
of return under this Plan. Participants may elect to have any combination of the
above “rates of return” accrue on amounts in their Deferred Cash Account, from
1% to 100%, provided that the sum of the percentages attributable to such rates
with respect to each account equals 100%. A Participant may change the “rate(s)
of return” to be credited to his or her Deferred Cash Account as of the first
day of any month by notifying the Company, in writing, of such election by the
last business day of the preceding month.
Each Participant’s Deferred Cash Account will be credited monthly with the
“rate(s) of return” elected by the Participant until the amount in each
Participant’s Deferred Cash Account is distributed to the Participant on the
distribution date(s) elected by the Participant.

7.   COMPANY CONTRIBUTIONS TO DEFERRED ACCOUNTS

10



--------------------------------------------------------------------------------



 



    With respect to cash incentive compensation or Stock Units which, in the
absence of a deferral hereunder, would have been included as “earnable
compensation” under the 401(k) Savings Plan, additional deferrals shall be
credited to Participants as follows, without regard to Internal Revenue Code
limitations:

  (i)   Deferred Cash Accounts         Base Allocation. As of the first of the
month coincident with or next following the month in which a deferral is made
hereunder, each Participant’s Deferred Cash Account will be credited with an
additional amount that will equal the value of the “Base Allocation” (as that
term is defined in the 401(k) Savings Plan), which would have been allocated to
the Participant if the Participant had contributed such deferred cash incentive
compensation amount to the 401(k) Savings Plan in such year.         Variable
Allocation. In addition, as soon as practicable following the end of each fiscal
year of the Company, each Participant’s Deferred Cash Account will be credited
with an additional amount that will equal the value of the “Variable Allocation”
(as that term is defined in the 401(k) Savings Plan), if any, which would have
been allocated to the Participant if the Participant had contributed such
deferred cash incentive compensation amount to the 401(k) Savings Plan in such
year.     (ii)   Deferred Stock Unit Accounts         Base Allocation. As of the
first of the month coincident with or next following the month in which a
deferral is made hereunder, each Participant’s Deferred Stock Unit Account will
be credited with additional Stock Units in an amount equal to the value of the
“Base Allocation” (as that term is defined in the 401(k) Savings Plan), which
would have been allocated to the Participant if the Participant had contributed
the cash equivalent of such deferred restricted stock or restricted stock units
to the 401(k) Savings Plan in such year.         Variable Allocation. In
addition, as soon as practicable following the end of each fiscal year, each
Participant’s Deferred Stock Unit Account will be credited with Stock Units in
an amount equal to the value of the “Variable Allocation” (as that term is
defined in the 401(k) Savings Plan), if any, which would have been allocated to
the Participant if the Participant had contributed the cash equivalent of such
restricted stock or restricted stock units to the 401(k) Savings Plan in such
year.     (iii)   Time and Form of Distribution. Company contributions made
under this Section shall be paid at the same time and in the same form as the
deferrals to which such contributions relate.     (iv)   Impact on General Mills
International Retirement Plan. Company contributions under this Section 7 shall
not be made as to deferrals that

11



--------------------------------------------------------------------------------



 



      were included in a Participant’s earnable compensation under the General
Mills International Retirement Plan or to accounts established for the benefit
of the Participants in the Pillsbury Deferred Compensation Program for Officers
on U.S. Assignment.

8.   DEFERRED STOCK UNIT ACCOUNTS

  (i)   Establishment of Accounts. A deferred stock unit account (“Deferred
Stock Unit Account”) will be established for each grant of restricted stock or
restricted stock units covered by a Participant election to defer under
Section 5(ii) above. Such Accounts either shall have an appropriate number of
Stock Units credited, or if the award is payable in cash rather than shares of
Common Stock, the value of the award shall be credited as determined by
multiplying the number of restricted stock units originally awarded by the
closing price of the Common Stock on the New York Stock Exchange on the date the
award vests.     (ii)   Dividend equivalents on stock settled awards.
Participants shall make elections either to receive dividend equivalent cash
amounts on Stock Units at the time that dividends are actually paid to
shareholders or to have the amounts reinvested. Such elections shall be made at
the same time and in the same form as elections made with respect to the
deferral of restricted stock or restricted stock units in Section 5(ii) above,
and are irrevocable once received by the Company. If the dividend equivalent
cash amounts are reinvested, on each dividend payment date for Common Stock on
or after the date on which a Stock Unit is deferred under this Plan, the Company
will credit each Deferred Stock Unit Account with an amount equal to the
dividends paid by the Company on the number of shares of Common Stock equal to
the number of Stock Units in the Deferred Stock Unit Account. Dividend
equivalent amounts may not be reinvested prior to the time when the underlying
restricted stock unit is vested and deferred under this Plan. Dividend
equivalent amounts credited to each Deferred Stock Unit Account shall be used to
hypothetically “purchase” additional Stock Units for the Deferred Stock Unit
Account at a price equal to the closing price of the Common Stock on the New
York Stock Exchange on the dividend date. Dividend equivalents shall be
distributed at the same time and in the same form as the Stock Units in a
Deferred Stock Unit Account that generates such dividend equivalents. If the
Participant fails to make an election, the dividend equivalent amounts shall be
reinvested.     (iii)   Dividend equivalents on cash settled awards.
Participants shall make elections either to receive dividend equivalent cash
amounts on Stock Units at the time dividends are actually paid to shareholders
or to have the amounts reinvested. Such elections shall be made at the same time
and in the same form as elections made with respect to the deferral of
restricted stock units in Section 5(ii) above, and are irrevocable once

12



--------------------------------------------------------------------------------



 



      received by the Company. The amount of the dividend equivalent shall equal
the then current dividend amount payable on one share of Common Stock on each
dividend payment date, multiplied by the number of restricted stock units
initially covered by the deferral election under Section 5(ii) above. If the
dividend equivalent payments are reinvested, on each dividend payment date for
Common Stock on or after the date on which a Stock Unit is deferred under this
Plan the Deferred Stock Unit Account will be credited as of the dividend payment
date for Common Stock and said amount will be “invested” as provided in
(iv) immediately below. Dividend equivalent amounts may not be reinvested prior
to the time when the underlying restricted stock unit is vested and deferred
under this Plan.

  (iv)   Investment returns on cash settled awards. Amounts credited to a
Deferred Stock Unit Account for restricted stock units payable in cash will be
credited monthly with a “rate of return” on the total amount in the Account
which shall be based upon the actual investment performance of 401(k) Savings
Plan funds or portfolios established under a qualified benefit plan maintained
by the Company which the Minor Amendment Committee may establish as an available
rate of return under this Plan. Participant elections concerning these amounts
and their “investment” will be handled as described above in Section 6.     (v)
  Coordination with stock plans. The Plan governs the deferral of restricted
stock and restricted stock units issued by the Company. The granting of
restricted stock and restricted stock units are governed by the Company’s
various stock plans granting restricted stock, as they may be amended from time
to time. No restricted stock, restricted stock units, or shares of Common Stock
are authorized to be issued under the Plan. Participants who elect under the
Plan to defer shares of Common Stock attributable to restricted stock or the
receipt of restricted stock units will have no rights as stockholders of the
Company with respect to allocations made to their Deferred Stock Unit Account(s)
except the right to receive dividend equivalent allocations under Section 8(i)
above.     (vi)   Certain corporate transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to Deferred Stock
Unit Accounts is required to preserve (or prevent enlargement of) the value of
such Accounts, then in such manner as the Minor Amendment Committee deems
equitable, an appropriate adjustment shall be made to the number of Stock Units
credited to a Deferred Stock Unit Account. For this purpose a corporate
transaction includes, but is not limited to, any dividend or other distribution
(whether in the form of cash, Common Stock, securities of a subsidiary of the
Company, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company, issuance

13



--------------------------------------------------------------------------------



 



      of warrants or other rights to purchase Common Stock or other securities
of the Company, or other similar corporate transactions.

9.   UNFORESEEABLE EMERGENCY       A Participant may request a withdraw of all
or any portion of his Deferred Cash Account or Deferred Stock Account balance
for an Unforeseeable Emergency. Subject to Section 4(i), the Minor Amendment
Committee may, in its sole discretion, either approve or deny the request. The
determination made by the Minor Amendment Committee will be final and binding on
all parties. The amounts distributed with respect to an Unforeseeable Emergency
may not exceed the amounts necessary to satisfy such Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.   10.   DEATH OF A
PARTICIPANT       If the death of a Participant occurs before a full
distribution of the Participant’s Deferred Cash Account or Deferred Stock Unit
Account(s) is made, a single distribution shall be made to the beneficiary
designated by the Participant to receive such amounts. This distribution shall
be made within 60 days of death. In the absence of any such designation, the
distribution shall be made to the personal representative, executor or
administrator of the Participant’s estate.   11.   IMPACT ON OTHER BENEFIT PLANS
      The Company may maintain life, disability, retirement and/or savings plans
under which benefits earned or payable are related to earnings of a Participant.
      Life and disability plan benefits will generally be based upon the
earnings that a Participant would have earned in a given calendar year in the
absence of any deferral hereunder.       Retirement benefits under a qualified
pension plan maintained by the Company or an affiliate will be based upon
earnings actually paid to a Participant during any given Plan year. If a person
terminates employment with a right to a vested benefit under a qualified plan
maintained by the Company or an affiliate, and if the actual income for pension
purposes was reduced because of a cash deferral under this Plan, the Company
will provide a supplemental pension equal to the

14



--------------------------------------------------------------------------------



 



    difference between the actual benefit payable from the pension plan and the
benefit that such Participant would have been received had income not been
deferred. If such a supplemental benefit is due, such benefit would be subject
to all of the provisions and payable in accordance with the terms and conditions
of the Supplemental Retirement Plan of General Mills, Inc. This supplemental
retirement benefit will not apply to Participants who terminate before becoming
vested under the qualified pension plan.

12.   NON-ASSIGNABILITY OF INTERESTS       The interests herein and the right to
receive distributions under this Plan may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process, and if any attempt is made to do so, or a Participant becomes bankrupt,
the interests of the Participant under the Plan may be terminated by the Minor
Amendment Committee, which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such
Participant or make any other disposition of such interests that it deems
appropriate.   13.   AMENDMENTS TO PLAN       The Company, or if specifically
delegated, its delegate, reserves the right to suspend, amend or otherwise
modify or terminate this Plan at any time, without notice. However, this Plan
may not be suspended, amended, otherwise modified, or terminated after a Change
of Control without the written consent of a majority of Participants determined
as of the day before such Change of Control occurs. A “Change of Control” means:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (a) any acquisition directly from the Company, (b) any
acquisition by the Company, (c) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (d) any acquisition by any corporation pursuant to
a transaction that complies with clauses (a), (b), and (c) of subsection
(iii) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (a) or (b) above, and such Person subsequently
acquires beneficial ownership of

15



--------------------------------------------------------------------------------



 



      additional voting securities of the Company, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or more of
the Outstanding Company Voting Securities; or     (ii)   Individuals who, as of
the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or     (iii)   The consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”); excluding, however, such a
Business Combination pursuant to which (a) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
combination of the Outstanding Company Voting Securities, (b) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or     (v)   Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

16



--------------------------------------------------------------------------------



 



14.   CONTROLLING LAW       Except to the extent superseded by the laws of the
United States, the laws of Minnesota shall be controlling in all matters
relating to the Plan.   15.   PLAN TERMINATION       Upon termination of the
Plan, distribution of Deferred Cash Account and Stock Unit Accounts shall be
made as described in Section 5, unless the Minor Amendment Committee determines
in its sole discretion that all such amounts shall be distributed upon
termination in accordance with the requirements under Code section 409A. Upon
termination of the Plan, no further deferrals of cash incentive compensation,
restricted stock, restricted stock units shall be permitted; however, earnings,
gains and losses shall continue to be credited to the Deferred Cash Account
balances in accordance with Section 6 until the Deferred Cash Account balances
and dividend equivalents credited to Deferred Stock Unit Accounts are fully
distributed.   16.   TAXES       The Company or other payor may withhold from a
payment under the Plan or a Participant’s wages, or the Company may reduce a
Participant’s Deferred Cash Account or Deferred Stock Unit Account balance, in
order to meet any federal, state, or local tax withholding obligations with
respect to Plan payments. The Company or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.   17.   EFFECTIVE DATE AND PLAN YEAR       This
Plan became effective as of January 1, 2005. It shall operate on a calendar year
basis.

17